Fourth Court of Appeals
                                San Antonio, Texas
                                     October 22, 2018

                                   No. 04-17-00674-CV

                                 Christopher Todd RUST,
                                        Appellant

                                            v.

                                   Aslynn Tanis RUST,
                                        Appellee

               From the 451st Judicial District Court, Kendall County, Texas
                                 Trial Court No. 17-470
                        Honorable Bill R. Palmer, Judge Presiding


                                     ORDER
              Appellant has filed a motion for extension of time in which to file rehearing.
       Appellant requests an additional sixty days in which to file appellant’s motion for
      rehearing. We GRANT IN PART appellant’s motion. Appellant’s motion for rehearing
      is due on or before November 18, 2018.


                                                 _________________________________
                                                 Irene Rios, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 22nd day of October, 2018.



                                                 ___________________________________
                                                 KEITH E. HOTTLE,
                                                 Clerk of Court